DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Vietnam on 3 January 2020. It is noted, however, that applicant has not filed a certified copy of the Vietnamese application as required by 37 CFR 1.55.
A copy of the certified copy filed by applicant, including a copy filed via EFS Web, (which applicant appears to have filed) will not satisfy the requirement in 37 CFR 1.55(g) for a certified copy. See MPEP 215(II) and MPEP 502.02(V).


Compact Disc Submission
The compact disc submission associated with this application has been entered.

Claim Interpretation
For the purposes of examination under prior art, the examiner understands that the recited abbreviation “Tan IIA” refers to “Tanshinone IIA.” See the instant specification on page 1, paragraph 0003.

Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, fifth to last line, recites the following.

    PNG
    media_image1.png
    30
    638
    media_image1.png
    Greyscale

It is unclear if the text in parentheses further limits the claim scope. Because of the fact that the text is in parentheses, it is unclear as to whether it is required or optional.
For the purposes of examination under prior art, the text in parentheses above is understood to be required.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Introduction to Indefiniteness Rejection: Claim 1 recites the words “liposome” and “nanoliposome.” It is unclear how these terms further limit the claim scope. The examiner presents the following rationale in support of this position.
As an initial matter, the examiner takes the position that the terms “liposome” and “nanoliposome” are well-known terms in the art. Nevertheless, a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. See MPEP 2173.03, second paragraph. In this case, there is a conflict between how the terms “liposome” and “nanoliposome” are used in the claim and their normal definition in the art that is sufficient to render the claim indefinite. The examiner presents the following rationale in support of this position.
Normal Definition of “Liposome” and “Nanoliposome:” The examiner takes the position that the skilled artisan would have normally understood that the term “liposome” refers to the following type of composition. See Colloid Metrix (https://www.colloid-metrix.de/fileadmin/pdf_applications/CMX_Liposomes_Micelles_EN.pdf accessed 2 May 2022, pages 1-5).

    PNG
    media_image2.png
    667
    1004
    media_image2.png
    Greyscale

Colloid Metrix explains the following, as of page 1, relevant text reproduced below with annotation by the examiner.

Liposomes are hollow spheres that enclose an aqueous or polar phase through a double lipid layer [Examiner Note: The double lipid layer is often referred to as a bilayer]. In contrast, micelles have only one lipid layer and the inner phase is lipophilic (Figure 1).

As such, a liposome is a spherical structure comprising one or more lipid bilayers surrounding an interior aqueous phase, and placed in an exterior aqueous phase. In contrast, micelles have an interior lipidic phase.
The skilled artisan would have further understood that the ordinary definition of a “nanoliposome” refers to a liposome sized in the nanometer size range.
Unclear if Instant Claims are Drawn to Liposome – Part 1: Instant claim 1, part (b) recites the following text, which is reproduced below.

    PNG
    media_image3.png
    92
    638
    media_image3.png
    Greyscale

The skilled artisan would not have expected the composition produced by the above method step to have been a liposome, under the ordinary definition of the term “liposome.” This is because there is no aqueous phase in the above-reproduced claim limitation, and an aqueous phase is needed to form a liposome. In view of this use of claim terminology, it is unclear how the term “liposome” is intended to be defined.
Unclear if Instant Claims are Drawn to Liposome – Part 2: Instant claim 1 is drawn to a method of making a composition comprising lecithin, olive oil, and water, along with the active agent. It is unclear whether the skilled artisan would have expected this method to have formed a liposome (based upon the normal definition of the term “liposome”) or a non-liposomal particle with an oily core (based upon the normal definition of the term “liposome”).
The examiner takes the position that certain lipids are known to form liposomes, which are also referred to as vesicles, whereas other lipids are known to form non-liposomal structures. In support of this position, the examiner cites Israelachvili et al. (Quarterly Reviews of Biophysics, Vol. 13(2), 1980, pages 121-200), which is drawn to lipid membrane organization. Israelachvili teaches which lipids form which structures, as of Israelachvili, page 158, figure 4.2, reproduced below.

    PNG
    media_image4.png
    875
    598
    media_image4.png
    Greyscale

The flexible bilayers in the above-reproduced table are understood to form vesicles or liposomes, which comprises an interior aqueous phase. The skilled artisan would have expected that lecithin, as of the instant claims would have favored forming vesicles or liposomes.
In contrast to phospholipids, the skilled artisan would have understood that olive oil is comprised primarily of triglycerides. See e.g. Hodgson et al. (US 2017/0080000 A1), paragraph 0094. As best understood by the examiner, triglycerides do not naturally form liposomes (as of the ordinary definition of the term), flexible bilayers, or vesicles, as Israelachvili does not list triglycerides among the lipids that form flexible bilayers in the above-reproduced diagram. In contrast, olive oil would appear to form nanoparticles comprising an oily core that would have been understood to have been non-liposomal based upon the ordinary definition in the art. See e.g. Sanchez-Moreno et al. (International Journal of Molecular Sciences, Vol. 13, 2012, pages 2405-2424), page 2418, figure 9, reproduced below.

    PNG
    media_image5.png
    732
    1064
    media_image5.png
    Greyscale

The above-reproduced figure shows a particle that would have been considered non-liposomal, according to the ordinary definition of the term “liposome”, because it has an oily core rather than an aqueous core and has a lipid monolayer rather than a lipid bilayer.
As such, it is unclear whether the terms “liposome” and “nanoliposome”, as recited in the instant claims, should be interpreted under their normal definition (which refers to a structure comprising an aqueous core surrounded by a lipid bilayer) or should be interpreted under a different definition that covers lipidic core structures with a lipid monolayer.
Note Regarding MPEP 2111.01(IV)(A): The examiner further notes that MPEP 2111.01(IV)(A) states that an applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing. However, it is the examiner’s position that applicant has not clearly set forth a definition of the term “liposome” or “nanoliposome.” As such, this provision is not applicable.
Examiner’s Interpretation of Indefinite Claims: For the purposes of examination under prior art, the examiner will proceed as if the definition of the term “liposome” and “nanoliposome” refers to both aqueous core liposomes and lipidic core nanoparticles (which are not ordinarily considered liposomes). However, the examiner has also written a rejection under 35 U.S.C. 112(a) below, in which the examiner understands the term “liposome” to be defined by its ordinary definition (which excludes lipidic/oily core structures).


Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Initial Notes: As an initial matter, the examiner notes that this is not a new matter rejection, and the lack of written description is based upon the original disclosure.
Additionally, the examiner notes that for the purposes of this rejection only, the terms “liposome” and “nanoliposome”, as recited by the instant claims, are understood to be defined by their ordinary definition in the art. See the above rejection under 35 U.S.C. 112(b).
 Reason for Written Description - Introduction: Instant claim 1 is drawn to a method of producing a nanoliposome system. The claim subsequently recites a method. However, the skilled artisan would have expected that the method would have failed to have produced a nanoliposome system because the skilled artisan would have expected the recited method to have produced a non-liposomal system. As such, applicant has not adequately described how to make a nanoliposome system and would not have been understood to have possession of a method of making such a nanoliposome system. The examiner has presented rationale in support of this position below.
Liposome Forming Lipids vs. Non-Liposome Forming Lipids: The examiner takes the position that certain lipids are known to form liposomes, which are also referred to as vesicles, whereas other lipids are known to form non-liposomal structures. In support of this position, the examiner cites Israelachvili et al. (Quarterly Reviews of Biophysics, Vol. 13(2), 1980, pages 121-200), which is drawn to lipid membrane organization. Israelachvili teaches which lipids form which structures, as of Israelachvili, page 158, figure 4.2, reproduced below.

    PNG
    media_image4.png
    875
    598
    media_image4.png
    Greyscale

The flexible bilayers in the above-reproduced table are understood to form vesicles or liposomes, which comprises an interior aqueous phase. The skilled artisan would have expected that lecithin, as of the instant claims would have favored forming vesicles or liposomes.
Olive Oil is Comprised of Triglycerides and Does Not Form Liposomes: In contrast to phospholipids, the skilled artisan would have understood that olive oil is comprised primarily of triglycerides. See e.g. Hodgson et al. (US 2017/0080000 A1), paragraph 0094. As best understood by the examiner, triglycerides do not naturally form liposomes, flexible bilayers, or vesicles, as Israelachvili does not list triglycerides among the lipids that form flexible bilayers in the above-reproduced diagram. In contrast, olive oil would appear to form nanoparticles comprising an oily core that would have been understood to have been non-liposomal based upon the ordinary definition in the art. See e.g. Sanchez-Moreno et al. (International Journal of Molecular Sciences, Vol. 13, 2012, pages 2405-2424), page 2418, figure 9, reproduced below.

    PNG
    media_image5.png
    732
    1064
    media_image5.png
    Greyscale

Examiner’s Search for Olive Oil Liposomes: The examiner conducted a search drawn to olive oil in liposomes. Two relevant references found during the course of such a search are listed below. These references are Nakonechny et al. ((2012). Olive Oil-Based Delivery of Photosensitizers for Bacterial Eradication, Olive Oil - Constituents, Quality, Health Properties and Bioconversions, Dr. Dimitrios Boskou (Ed.), ISBN: 978-953-307-921-9, InTech, Available from: http://www.intechopen.com/books/olive-oil-constituents-quality-health-properties-and-bioconversions/olive-oilbased-delivery-of-photosensitizers-for-bacterial-eradication, pages 471-492) and Hodgson et al. (US 2017/0080000 A1), and will be explained in greater detail below.
Nakonechny et al. (hereafter referred to as Nakonechny) is drawn to olive oil containing liposomes, as of Nakonechny, page 472, bottom paragraph and page 476, figure 2, reproduced below.

    PNG
    media_image6.png
    783
    1173
    media_image6.png
    Greyscale

In the liposome composition of Nakonechny, the ratio of phospholipids to olive oil is close to 2:1, as of Nakonechny, page 475, Table 3, reproduced below.

    PNG
    media_image7.png
    348
    1193
    media_image7.png
    Greyscale

Hodgson et al. (hereafter referred to as Hodgson) is drawn to a vesicle comprising lecithin (i.e. phosphatidylcholine) and a triglyceride, as of Hodgson, title and abstract. The term “vesicle” is understood to refer to a liposomal structure with an aqueous core. The triglycerides may be from olive oil, as of Hodgson, paragraph 0094. However, in the composition of Hodgson, the triglycerides are up to about 50% of the total weight of triglycerides and lecithin, as of Hodgson, page 13, left column, claim 8 of Hodgson.
As such, the teachings of Nakonechny and Hodgson would appear to indicate that a composition that includes a lecithin to olive oil ratio of 1:1, or wherein lecithin predominates over olive oil, could have been reasonably expected to have formed a liposome. However, there would have been no expectation that a composition comprising a greater amount of olive oil than lecithin would have been able to have formed a liposome. This is because olive oil comprises triglycerides which are not liposome forming lipids, and the skilled artisan would have expected that an increase in the relative concentration of olive oil as compared with phospholipids would have decreased the likelihood of liposome formation and increased the likelihood of lipidic core structure formation.
Instant Claims Do Not Appear to Describe Liposome: The instant claims describe a weight ratio of lecithin to olive oil of 1:3. As olive oil is the predominant component, and does not naturally form liposomes, the skilled artisan would have expected that a method of forming a composition with this ratio of ingredients would have formed non-liposomal structures rather than liposomes. As such, the claimed method does not appear to adequately show that applicant had possession of a method of forming liposomes.

Suggestion on How to Overcome Rejections Under 35 USC § 112
In order to overcome rejections under both 35 U.S.C. 112(b) and 112(a), applicant may take one of the following steps. Applicant may
Show evidence, e.g. in the form of a declaration under 37 C.F.R. 1.132, to support the position that the instantly claimed method results in the formation of liposomes; or
Amend the instant claims and application to remove disclosures of liposomes and nanoliposomes. 
The examiner notes that if applicant chooses to amend the application to delete disclosures of liposomes and nanoliposomes, amendments to the instant specification to remove disclosures of liposomes and nanoliposomes may be entered. This is because such amendments would appear to be corrections of obvious errors. An amendment to correct an obvious error does not constitute new matter where one skilled in the art would not only recognize the existence of error in the specification, but also the appropriate correction. See MPEP 2163.07(II). In this case, the skilled artisan would have recognized that a 1:3 mixture of lecithin:olive oil does not form nanoliposomes, but rather would form nanoparticles with an oily core that are not liposomes. As such, amendments to replace the term “nanoparticle” in place of “nanoliposome” would appear to be the correction of an obvious error. 
The examiner further notes that the composition formed after step (ii) of claim 1 would appear to be an oily solution rather than a nanoparticle or a nanoliposome. Correction of this step to reflect this would appear to be correction of an obvious error, which is not new matter. 

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Han et al. (CN 1839819 A) in view of Winnicki (US 2013/0089600 A1).
As an initial matter, Han et al. (CN 1839819 A) has been written in Chinese. However, the examiner has provided an English-language translation as of Google Patents (https://patents.google.com/patent/CN1839819A/en?oq=CN+1839819 accessed 3 May 2022, pages 1-8). All page and paragraph citations are to the English language translation; however, the material cited therein is understood to have been present in the original Chinese document.
Han et al. (hereafter referred to as Han) is drawn to a medicinal composition comprising tanshinone and a method of making such a composition, as of Han, title and abstract. Han points out Tanshinone IIA as of Han, page 2, “Background Technology” section; this will hereafter be referred to as “Tanshinone”, but is understood to refer to Tanshionone IIA, as this is taught by Han. Han teaches the following method, as of page 4, “Embodiment 2”, relevant text reproduced below, with the awareness that the English translation is imperfect.

With refining tanshinone 200mg, egg yolk lecithin 5.0g, join in the miscella of refining Oleum sesami 16g and midchain oil 4g, add enuatrol 0.1g, be heated to 60～80 ºC, stir to make and be dissolved as clear and bright solution, oil phase; Glycerol 2.25g is dissolved in the 60ml water forms water, be heated to 60-80 ºC; The oil phase that contains refining tanshinone is added to aqueous phase is emulsified into colostrum with high-speed stirred, after the gained colostrum added water and is settled to 100ml, after emulsifying under the condition of pressure 100Mpa, 121 ºC of sterilizations were 15 minutes after the packing, make Emulsion through high pressure homogenizer. Gained Emulsion is uniform greenish orange yellow emulsion, mean diameter 168nm.

Elsewhere in the document, Han teaches olive oil, as of Han, page 1, claim 5. As such, the skilled artisan would have been motivated to have substituted olive oil in place of the oils taught in the above paragraph. The simple substitution of one known element (olive oil) in place of another (Oleum sesame, midchain oil, and enuatrol) to achieve predictable results (formation of an oil phase in a tanshinone drug delivery system) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to steps (i)-(iii), Han teaches a step of dissolving tanshinone, lecithin, and oil in glycerol. The teachings of Han appear to differ from the claimed teaches because Han teaches a single step of dissolving active ingredient, lecithin, and oil together, whereas the instant claims require a separate step of dissolving the tanshinone, separately mixing the lecithin and oil, then combining these together. Nevertheless, this difference in itself does not appear to be probative of non-obviousness. Selection of any order of mixing ingredients is prima facie obvious. See MPEP 2144.04(IV)(C).
As to step (v), Han teaches homogenizing at 100 MPa, as of the above-reproduced paragraph.
Han does not teach using an ultrasonic atomizer, as required by step (iv). Han also differs from the claimed invention because Han teaches dissolving the Tanshinone in glycerol rather than ethanol.
Winnicki is drawn to cannabinoid formulations and methods of making such formulations. In one embodiment, Winnicki teaches dissolving the cannabinoids in ethanol prior to placing the cannabinoids in water, as of Winnicki, paragraph 0074. Winnicki also teaches using an ultrasonic atomizer nozzle operating at 60 Hz to aid in dispersing the (non-polar) cannabinoid in water.
Winnicki does not teach tanshinone.
It would have been prima facie obvious for one of ordinary skill in the art to have used the ultrasonic atomizer nozzle of Winnicki to have aided in dispersing the non-polar phase of Han in water. Han teaches a method that entails mixing non-polar ingredients including oils in water to form a dispersion of the two immiscible phases. Winnicki teaches that an ultrasonic atomizer nozzle operating at 60 Hz can be used to mix an oil phase and a water phase. As such, the skilled artisan would have been motivated to have used the ultrasonic atomizer nozzle operating at 60 Hz of Winnicki to have predictably dispersed the immiscible water and oil phases with a reasonable expectation of success.
In addition, the skilled artisan would have been motivated to have substituted ethanol, as of Winnicki, in place of glycerol, as of Han. Both ethanol and glycerol appear to be usable to dissolve a non-polar active ingredient for further dispersion into an aqueous phase. As such, the skilled artisan would have been motivated to have substituted the ethanol of Winnicki in place of the glycerol of Han for predictable dissolution of the tanshinone of Han for predictable inclusion of the tanshinone into a dispersion comprising an oil phase and a water phase with a reasonable expectation of success. The simple substitution of one known ingredient (ethanol) in place of another (glycerol) to achieve predictable results (dissolution of a non-polar ingredient) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claim 1, Han appears to differ from the claimed invention because the temperatures, reaction times, concentrations, homogenization pressure, and stirring speeds in Han appear to differ from those which are claimed. Nevertheless, the skilled artisan would have been motivated to have optimized these amounts to have been in the claimed range. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a method to make a tanshinone particle comprising tanshinone with olive oil, lecithin, followed by dispersing in water with an ultrasonic atomizer nozzle and homogenization has been taught by the prior art of Han in view of Winnicki. Therefore, it would not have been inventive for the skilled artisan to have determined the optimum or workable ranges of temperatures, reaction times, concentrations, homogenization pressure, and stirring speeds by routine experimentation. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, (e.g. of concentration, reaction time, temperature, homogenization pressure, or stirring speed) or the substitution of equivalents doing the same thing as the original invention, by substantially the same means (e.g. glycerol vs. ethanol), is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See MPEP 2144.05(II)(A), end of paragraph.
As to claim 1, the claim recites a nanoliposome system. Han does not teach a nanoliposome system. Nevertheless, as explained in the rejection under 35 U.S.C. 112(b) above, for purposes of examination under prior art, the examiner will proceed as if the definition of the term “liposome” and “nanoliposome” refers to both aqueous core liposomes and lipidic core nanoparticles (which are not ordinarily considered liposomes). Han is drawn to a method of making a lipidic core system, and is therefore understood to render the claimed subject matter to be prima facie obvious.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612